DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1-2, and 21; and cancellation of claims 19 and 23 and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-3 recite a composite stiffness of the support layer or first and second layer and perimeter support ranging from 1x105 to 3x105 N/m, and points to support in paragraphs 0050 and 0057 of the specification. Paragraph 0050 discloses a composite stiffness 1x105 N/m of a specific example and having a specific first and second layer composition (i.e., ABS and hollow cavity), whereas none of claims 1-3 limit the materials of the first or second layers. Moreover, the value does not include the perimeter support. Thus, the composite stiffness supported by paragraph 0050 does not support the composite stiffness across the breadth of the claimed structure (i.e., the first and second layer and perimeter support and every material for these layers) or provide support for the entire claimed range. Paragraph 0057 teaches the second layer stiffness ranging from 1x105 to 3x105 N/m. While paragraph 0057 supports a range of stiffness for the second layer, the claimed stiffness is a composite stiffness which includes other a first layer and a perimeter support, hence, the range is not supported for the structure 5 N/m, however does not support the composite stiffness as claimed given the value does not include a perimeter support. Consequently, after reviewing the specification support for the limitation was not found.
	Claims 4, 8-18, and 20-22 are rejected as being dependent upon unsupported claims 1, 2, or 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10-18, and 2022 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0025640) in view of Radivojevic et al. (US 2015/0110989) and further in view of Webb et al. (WO 2015/188029)
	Regarding claim 1, Kim discloses a display (14) comprising an outer protective display layer (50), having a thickness of 0.05 to 2 mm (i.e., 50 to 2000 microns) (0035), overlapping the claimed thickness of less than or equal to 200 microns.
	While Kim teaches a support layer adjacent the glass element (i.e., layers 46, 44, and 30). Kim does not teach the support layer comprising a first and second layer and perimeter support wherein the perimeter support comprises a frame comprising an outer wall circumscribing a cavity and the second layer is positioned within the cavity or the 5 to 2.0x106 N/m and the support layer having a composite stiffness in a range from 1x105 to 3x105 N/m.
	Regarding the support structure, Radivojevic, in the analogous field of display film stacks (0001) discloses an apparatus for protecting a component. The apparatus comprising an encapsulated portion (13) configured to receive at least one component (2) such as an OLED display or other electronic components (0038). In particular, as can be seen from Fig. 1 and 2, the encapsulated portion comprises a superstrate (5; instant first layer), sidewalls (9; frame) and a source material (3; instant second layer) positioned within the cavity formed by the sidewalls circumscribing a cavity.

    PNG
    media_image1.png
    485
    700
    media_image1.png
    Greyscale

	A person of ordinary skill in in the art before the effective filing date of the claimed invention would have found it obvious for the encapsulation layer of Kim to 
	Regarding the support layer stiffness, Webb, in the analogous field of flexible glass laminates (0002), teaches a flexible glass layer and property control layer (0049). The property control layer including multiple stiffness control layers (0055), in particular, Webb teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). While Webb does not expressly teach a first layer having a first stiffness of from 9x105 to 2.0x106 N/m, or a composite stiffness in a range of from 1 x105 to 3x105 N/m, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses of the superstrate, source component, and sidewall layers of the apparatus of modified Kim, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in 
	Regarding claim 2, Kim discloses a display (14) comprising an outer protective display layer (50), having a thickness of 0.05 to 2 mm (i.e., 50 to 2000 microns) (0035), overlapping the claimed thickness of less than or equal to 200 microns.
	While Kim teaches a first layer adjacent the glass element (i.e., encapsulation layer 46), Kim does not disclose a suitable stiffness for the first layer. Kim does not teach a perimeter support layer adjacent the first layer and comprising an outer wall circumscribing a cavity and comprising a stiffness less than the stiffness of the first layer, a second layer positioned within the cavity of the perimeter support and comprising a second stiffness, or a composite stiffness of the first layer, second layer, and the perimeter support being in a range from 1x105 to 3x105 N/m. Kim is further silent regarding the glass layer having a first pen drop height value when directly adjacent a solid aluminum stage or a second pen drop height value when directly adjacent the first layer which in turn is directly adjacent the solid aluminum state and which is greater than the first pen drop height value.
	Regarding the support structure, Radivojevic, in the analogous field display film stacks (0001) discloses an apparatus for protecting a component. The apparatus comprising an encapsulated portion (13) configured to receive at least one component (2) such as an OLED display or other electronic components (0038). In particular, as can be seen from Fig. 1 and 2, the encapsulated portion comprises a superstrate (5; instant first layer), sidewalls (9; frame) and a source material (3; instant second layer) positioned within the cavity formed by the sidewalls circumscribing a cavity.

    PNG
    media_image1.png
    485
    700
    media_image1.png
    Greyscale

	A person of ordinary skill in in the art before the effective filing date of the claimed invention would have found it obvious for the encapsulation layer of Kim to have a structure of the encapsulation unit as taught in Radivojevic, to provide a flexible gas barrier film to protect an electronic component from contaminates (0001 and 0026-0027).	
	Regarding the support layer stiffness, Webb, in the analogous field of flexible glass laminates (0002), teaches a flexible glass layer and property control layer (0049). The property control layer including multiple stiffness control layers (0055), in particular, Webb teaches the multiple control layers enable the property control layer to have a 5 to 2.0x106 N/m, or a composite stiffness in a range of from 1 x105 to 3x105 N/m, or the perimeter support comprising a stiffness less than the first stiffness, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses of the superstrate, source component, and sidewall layers of the apparatus of modified Kim, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding the pen drop height values, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine optimization, the stiffnesses of the layers in the apparatus of modified 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claims 3 and 4, Kim discloses a display (14) comprising an outer protective display layer (50), having a thickness of 0.05 to 2 mm (i.e., 50 to 2000 microns) (0035), overlapping the claimed thickness of less than or equal to 200 microns.
	While Kim teaches a support layer adjacent the glass element (i.e., layers 46, 44, and 30). Kim does not teach the support layer comprising a first and second layer and perimeter support wherein the perimeter support comprises a frame comprising an outer wall circumscribing a cavity and the second layer is positioned within the cavity, the first layer comprising a first stiffness (of from 9x105 to 2.0x106 N/m as claimed in claim 4), the second layer comprising a second stiffness, the support layer comprising a 5 to 3x105 N/m, and the perimeter support comprising a stiffness less than the first stiffness, or the glass element being disposed on top of the first layer which in turn is directly adjacent a solid aluminum stage comprising a first pen drop height value, the glass element further comprising a second pen drop height value when directly adjacent the first layer which in turn is disposed on top of the perimeter support and the perimeter support and second layer are directly adjacent the solid aluminum stage the glass element comprises a second pen drop height value which is greater than two times the first pen drop height value.
	Regarding the support structure, Radivojevic, in the analogous field display film stacks (0001) discloses an apparatus for protecting a component. The apparatus comprising an encapsulated portion (13) configured to receive at least one component (2) such as an OLED display or other electronic components (0038). In particular, as can be seen from Fig. 1 and 2, the encapsulated portion comprises a superstrate (5; instant first layer), perimeter support comprising sidewalls (9; frame) and a source material (3; instant second layer) positioned within the cavity formed by the sidewalls circumscribing a cavity.
	A person of ordinary skill in in the art before the effective filing date of the claimed invention would have found it obvious for the encapsulation layer of Kim to have a structure of the encapsulation unit as taught in Radivojevic, to provide a flexible gas barrier film to protect an electronic component from contaminates (0001 and 0026-0027).	


    PNG
    media_image1.png
    485
    700
    media_image1.png
    Greyscale

	Regarding the support layer stiffness, Webb, in the analogous field of flexible glass laminates (0002), teaches a flexible glass layer and property control layer (0049). The property control layer including multiple stiffness control layers (0055), in particular, Webb teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). While Webb does not expressly teach a first layer 5 to 2.0x106 N/m (as claimed in claim 4), or a composite stiffness in a range of from 1 x105 to 3x105 N/m, or the perimeter support comprising a stiffness less than the first stiffness and the first stiffness being greater than the second stiffness, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses of the superstrate, source component, and sidewall layers of the apparatus of modified Kim, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding the pen drop height values, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine optimization, the stiffnesses of the layers of the apparatus of modified Kim (see discussion above), the prior art laminate is expected to have first and second pen drop height values as claimed, in which the second pen drop height value is greater than two times greater than the first pen drop height value.
the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding the overlapping ranges discussed in claims 1, 2, and 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 8, Kim discloses the cover layer being attached to the encapsulation layer via an adhesive layer (0036). Radivojevic discloses the source material includes a solution having dissolved gas (0043), which is different from the adhesive material of Kim.
Regarding claim 10, Radivojevic discloses the perimeter support further comprising a substrate (1; instant cap) which is different in shape from the sidewalls (Fig. 1 and 2).
Regarding claim 11, Radivojevic discloses the sidewalls comprising a cap which is formed as a monolith (see annotated figure below):

    PNG
    media_image2.png
    232
    673
    media_image2.png
    Greyscale

	Regarding claim 12, Radivojevic discloses the substrate bonded to the sidewalls (0050). Alternatively, when the cap is viewed as the top of the sidewalls as the cap and sidewalls are a unitary structure they are necessarily bonded to one another.
	Regarding claims 13, 16, and 18, Radivojevic discloses that the source material may comprise an adhesive to secure the source material layer and superstrate together (0058). Radivojevic further teaches that the surface material includes a gas (0060-0061) and thus comprises a different material than the adhesive material.
	Regarding claims 14, 15, and 17, Radivojevic discloses the source material comprising a composite of more than one layer (i.e., including the component layers 2) (Fig. 2).
	Regarding claim 20, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 21, Webb teaches the property control layer including multiple stiffness control layers (0055), and teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile 
	Regarding claim 22, Radivojevic teaches the source material including gas (0043).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Radivojevic in view of Webb as applied to claim 8 above, and further in view of Chang et al. (US 2015/0210588).
	Regarding claim 9, modified Kim discloses the limitations of claim 8 as discussed above. While Kim teaches the cover layer attached with an adhesive layer (0036), Kim does not disclose a suitable adhesive thickness.
	Chang, in the analogous field of glass stack assemblies (0002) discloses joining a glass element to another layer via an approximately 25 µm thick pressure-sensitive 
	 A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of modified Kim to have a thickness of approximately 25 µm, as taught by Chang, with the expectation of further increasing the puncture resistance of the surface layer (0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicants arguments filed 02/17/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the rejection in view of Bocko (US 7,514,149) have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant further argues that the claimed stiffnesses provide unexpected beneficial results over the prior art. Applicant argues that the demonstrated unexpected 
	The examiner respectfully disagrees that the proffered evidence is commensurate is scope with the claims. In particular, the claims recite a composite stiffness of the support layer (which includes a first and second layer and perimeter support) [Claims 1 and 3] or first and second layer and perimeter support [Claim 2] ranging from 1x105 to 3x105 N/m. However, the specification does not support the composite stiffness as claimed. The data points do not include stiffness values which include the perimeter support (0042, 0050, 0057). Moreover, given the claims do not limit any materials of the first, second, and/or perimeter support whereas the examples are directed to specific materials. Moreover, the claimed stiffnesses are broader then the evidence provided. Specifically, the claimed first layer stiffness if rom 9x105 to 2.0x106 N/m but the examples and comparative examples do not provide values at the or near the endpoints. Likewise, the evidence provided supporting the range composite stiffness does not include values within the claimed range. From the data a trend across the breadth of the claimed ranges for the first stiffness and the composite stiffness cannot be determined, such that if can be determined that the unexpected results would occur across the entire range, as well as from all materials meeting the claimed stiffness values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilenski (US 2012/0152099) teaching a support of multiple layers and different stiffnesses.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781